Exhibit 10.2

EXECUTION VERSION

THIRD AMENDMENT

THIRD AMENDMENT, dated as of June 12, 2020 (this “Third Amendment”), to the ABL
Credit Agreement, dated as of February 28, 2018 (as amended by that certain
First Amendment, dated as of March 20, 2018, as further amended by that certain
Second Amendment, dated as of May 15, 2020, and as further amended, restated,
supplemented or otherwise modified from time to time prior to, but not
including, the date hereof, the “Existing Credit Agreement”; and the Existing
Credit Agreement as amended by this Third Amendment, the “Credit Agreement”),
among GNC CORPORATION, a Delaware corporation (“Parent”), GENERAL NUTRITION
CENTERS, INC., a Delaware corporation (the “ABL Administrative Borrower”), each
other Borrower from time to time party thereto, the other Loan Parties party
hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, Parent, the ABL Administrative Borrower, the other Borrowers from time
to time party thereto, the Lenders and the Administrative Agent are parties to
the Existing Credit Agreement; and

WHEREAS, pursuant to Section 9.2(b) of the Existing Credit Agreement, the ABL
Administrative Borrower and the Lenders party hereto (for the avoidance of
doubt, constituting at least the Required FILO Lenders and the Required
Revolving Lenders) hereby agree to amend the Existing Credit Agreement as set
forth herein, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein or the context
otherwise requires, capitalized terms which are defined in the Credit Agreement
are used herein as therein defined.

SECTION 2. Amendments. Effective as of the Third Amendment Effective Date (as
defined below), the following defined terms set forth in Section 1.1 of the
Existing Credit Agreement are hereby amended and restated in their entirety as
follows:

“FILO Springing Maturity Date”: August 10, 2020 or, if later, the date that is
91 days prior to the stated maturity date of any Indebtedness that refinances
the Convertible Senior Notes and has a stated maturity date between November 9,
2020 and April 1, 2023; provided that (a) if, at any time on or after June 30,
2020, Liquidity is less than $100,000,000 or the ABL Administrative Borrower has
failed to deliver any certificate described in the following proviso and (b) if,
either (i) the holders (other than any Defaulting Lender) of more than 25% of
the aggregate unpaid principal amount of the FILO Term Loans then outstanding
have elected by written notice to the ABL Administrative Borrower and the
Administrative Agent to accelerate the FILO Springing Maturity Date to June 30,
2020, or (ii) the Revolving Springing Maturity Date has been accelerated to
June 30, 2020 pursuant to the definition of “Revolving Springing Maturity Date”,
or (iii) the “Springing Maturity Date” (as defined in the Term Loan Credit



--------------------------------------------------------------------------------

Agreement) has been accelerated to June 30, 2020 pursuant to the Term Loan
Credit Agreement, then the FILO Springing Maturity Date shall be June 30, 2020;
provided that a Responsible Officer of the ABL Administrative Borrower shall
deliver a certificate to the Administrative Agent on June 30, 2020 and on each
Monday thereafter (and on any other day after June 30, 2020 as the
Administrative Agent or any Lender may request such a certificate) certifying
that Liquidity is at least $100,000,000 as of such date (and, with respect to
any such certificate delivered after June 30, 2020, that Liquidity has been at
least $100,000,000 at all times since June 30, 2020).

“Revolving Springing Maturity Date”: August 10, 2020 or, if later, the date that
is 91 days prior to the stated maturity date of any Indebtedness that refinances
the Convertible Senior Notes and has a stated maturity date between November 9,
2020 and November 27, 2022; provided that (a) if, at any time on or after
June 30, 2020, Liquidity is less than $100,000,000 or the ABL Administrative
Borrower has failed to deliver any certificate described in the following
proviso and (b) if, either (i) the holders (other than any Defaulting Lender) of
more than 25% of the Total Revolving Credit Commitments then in effect or, if
the Revolving Credit Commitments have been terminated, the Total Revolving
Credit Exposure have elected by written notice to the ABL Administrative
Borrower and the Administrative Agent to accelerate the Revolving Springing
Maturity Date to June 30, 2020, or (ii) the FILO Springing Maturity Date has
been accelerated to June 30, 2020 pursuant to the definition of “FILO Springing
Maturity Date”, or (iii) the “Springing Maturity Date” (as defined in the Term
Loan Credit Agreement) has been accelerated to June 30, 2020 pursuant to the
Term Loan Credit Agreement, then the Revolving Springing Maturity Date shall be
June 30, 2020; provided that a Responsible Officer of the ABL Administrative
Borrower shall deliver a certificate to the Administrative Agent on June 30,
2020 and on each Monday thereafter (and on any other day after June 30, 2020 as
the Administrative Agent or any Lender may request such a certificate)
certifying that Liquidity is at least $100,000,000 as of such date (and, with
respect to any such certificate delivered after June 30, 2020, that Liquidity
has been at least $100,000,000 at all times since June 30, 2020).

SECTION 3. Effectiveness. This Third Amendment shall become effective on the
date (the “Third Amendment Effective Date”) on which:

(a) The Administrative Agent shall have received this Third Amendment executed
and delivered by each of (i) the Loan Parties, (ii) the Lenders constituting at
least the Required FILO Lenders and (iii) the Lenders constituting at least the
Required Revolving Lenders.

(b) The Administrative Agent shall have received a true and complete copy of an
amendment to the Term Loan Credit Agreement (i) executed and delivered by the
ABL Administrative Borrower and the lenders thereunder constituting at least the
“Required Lenders” (as defined in the Term Loan Credit Agreement) and
(ii) amending the defined term “Springing Maturity Date” appearing in
Section 1.1 of the Term Loan Credit Agreement in a manner substantially similar
to the amendments to the FILO Springing Maturity Date and Revolving Springing
Maturity Date set forth in Section 2 above.

 

2



--------------------------------------------------------------------------------

(c) Holdings shall have paid in full in cash all accrued and unpaid fees and
expenses of professional advisors to (i) the Administrative Agent, (ii) the ad
hoc group of certain holders of only FILO Term Loans represented by Paul, Weiss,
Rifkind, Wharton & Garrison, LLP, (the “FILO Only Ad Hoc Group”) and (iii) the
ad hoc group of certain holders of Term Loans and FILO Term Loans represented by
Milbank LLP (the “Crossover Ad Hoc Group” and collectively with the FILO Only Ad
Hoc Group the “Ad Hoc Groups”), in each case, invoiced within one Business Day
prior to the Third Amendment Effective Date (it being understood that,
notwithstanding anything to the contrary in the Credit Agreement, this clause
(c) shall include the accrued and unpaid fees and expenses of separate legal
counsel for each of the Administrative Agent and each Ad Hoc Group,
respectively).

SECTION 4. Representations and Warranties. In order to induce the Required FILO
Lenders and the Required Revolving Lenders to enter into this Third Amendment,
the Loan Parties hereto represent and warrant as of the date hereof to the
Administrative Agent and each Lender party hereto that the following statements
are true and correct in all material respects (or in all respects if qualified
by “materiality” or “Material Adverse Effect”):

(a) Each of Parent and the ABL Administrative Borrower and its Restricted
Subsidiaries (i) is duly organized, validly existing and in good standing or in
full force and effect under the laws of the jurisdiction of its organization (to
the extent such concepts exist in such jurisdictions), (ii) has the
organizational power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (iii) is duly qualified as a foreign
organization and in good standing or in full force and effect under the laws of
each jurisdiction where its ownership, lease or operation of Property or the
conduct of its business requires such qualification and (iv) is in compliance
with all Requirements of Law, except, in the case of the foregoing clauses (i)
(solely with respect to Restricted Subsidiaries), (ii), (iii) and (iv), as would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Each Loan Party has the corporate or other organizational power and
authority, and the legal right, to make, deliver and perform this Third
Amendment and the Credit Agreement as amended hereby. Each Loan Party has taken
all necessary corporate or other organizational action to authorize the
execution, delivery and performance of this Third Amendment and the Credit
Agreement as amended hereby. No material consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Third Amendment or the Credit
Agreement as amended hereby, except (i) consents, authorizations, filings and
notices that have been obtained or made and are in full force and effect,
(ii) the consents, authorizations, filings and notices described in Schedule 3.4
to the Credit Agreement, (iii) the filings referred to in Section 3.18 of the
Credit Agreement, (iv) filings necessary to create or perfect Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties and
(v) those consents, authorizations, filings and notices the failure of which to
obtain or make would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. This Third Amendment has been duly
executed and delivered on behalf of each Loan Party that is a party thereto.
This Third Amendment constitutes, and the Credit Agreement as amended hereby
constitutes, a legal, valid and binding obligation of each Loan Party that is a
party thereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

3



--------------------------------------------------------------------------------

(c) The execution, delivery and performance by each Loan Party of this Third
Amendment and the Credit Agreement as amended hereby will not violate any
Requirement of Law applicable to, or any Contractual Obligation of, Parent, the
ABL Administrative Borrower or any of its Restricted Subsidiaries, except, in
each case, as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any such Requirement of Law or any such Contractual
Obligation (other than Permitted Liens).

SECTION 5. Reaffirmation.

(a) To induce the Required FILO Lenders and the Required Revolving Lenders to
enter into this Third Amendment, each of the Loan Parties hereby confirms,
ratifies, acknowledges and reaffirms its obligations under each Loan Document to
which it is a party, including, without limitation, any guarantees provided for
therein and any grant, pledge or collateral assignment of a lien or security
interest, as applicable, contained therein, in each case as amended, restated,
amended and restated, supplemented or otherwise modified prior to or as of the
date hereof (including as amended pursuant to this Third Amendment). Each Loan
Party acknowledges and agrees that each of the Loan Documents to which it is a
party or otherwise bound shall continue in full force and effect and that all of
its obligations thereunder shall not be impaired or limited by the execution or
effectiveness of this Third Amendment.

(b) Each Guarantor acknowledges and agrees that (i) such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to this Third Amendment and (ii) nothing in the Credit Agreement, this
Third Amendment or any other Loan Document shall be deemed to require the
consent of such Guarantor to any future amendment, consent or waiver of the
terms of the Credit Agreement.

SECTION 6. Continuing Effect of the Credit Agreement. This Third Amendment shall
not constitute an amendment or waiver of any provision of the Existing Credit
Agreement or the other Loan Documents not expressly referred to herein and shall
not be construed as a waiver or consent to any further or future action on the
part of the ABL Administrative Borrower or any other Loan Party that would
require a waiver or consent of any of the Lenders and/or the Administrative
Agent. Except as expressly amended hereby, the provisions of the Existing Credit
Agreement and each other Loan Document are and shall remain in full force and
effect. Each of the Lenders party hereto agrees not to take a contrary position
to, or to take any action inconsistent with, this Third Amendment.

SECTION 7. Loan Document. Each of this Third Amendment and the Credit Agreement
as amended hereby is a Loan Document.

SECTION 8. GOVERNING LAW; WAIVER OF JURY TRIAL; MISCELLANEOUS.

 

4



--------------------------------------------------------------------------------

(a) THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS THIRD AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY AGREES TO THE TERMS SET FORTH IN SECTIONS 9.9 AND
9.10 OF THE CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN
MUTATIS MUTANDIS.

(c) On and after the Third Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import referring to the Existing Credit Agreement, and each reference in
the other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof”, or
words of like import referring to the Existing Credit Agreement shall mean and
be a reference to the Credit Agreement.

(d) This Third Amendment may be executed by one or more of the parties to this
Third Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This Third Amendment may be delivered by facsimile or electronic
transmission of the relevant signature pages hereof. Any provision of this Third
Amendment may be amended, waived or modified with the consent of the Required
Revolving Lenders and/or the Required FILO Lenders, as applicable, to the extent
provided in Section 9.2 of the Credit Agreement, other than any such subsequent
amendment, waiver or modification to the extent it would otherwise require the
consent of Lenders holding a higher percentage of any Class or the consent of
all affected Lenders, as applicable, pursuant to the Credit Agreement.

(e) The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to this Third Amendment and any document to be signed in
connection with this Third Amendment and the transactions contemplated hereby
shall be deemed to include electronic signatures, deliveries and (to the extent
approved by the Administrative Agent) contract formations on electronic
platforms, or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act, and the
parties hereto consent to conduct the transactions contemplated hereunder by
electronic means. For the avoidance of doubt, the foregoing also applies to any
amendment, extension or renewal of this Third Amendment. Each of the parties
hereto represents and warrants to the other parties that it has the corporate
capacity and authority to execute this Third Amendment through electronic means
and there are no restrictions for doing so in that party’s constitutive
documents.

SECTION 9. Severability. If any provision of this Third Amendment shall be
determined to be illegal or invalid as to one or more of the parties hereto,
then such provision shall remain in effect with respect to all parties, if any,
as to whom such provision is neither illegal nor invalid, and in any event all
other provisions hereof shall remain effective and binding on the parties
hereto.

 

5



--------------------------------------------------------------------------------

SECTION 10. Headings.    Section headings used herein are for convenience of
reference only, are not part of this Third Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Third
Amendment.

SECTION 11. GENERAL RELEASE.

(a)    AS PART OF THE CONSIDERATION FOR THE LENDERS’ EXECUTION OF THIS THIRD
AMENDMENT, THE ABL ADMINISTRATIVE BORROWER, EACH OTHER BORROWER AND EACH
GUARANTOR, EACH ON BEHALF OF ITSELF AND ITS SUCCESSORS, ASSIGNS, EQUITYHOLDERS,
SUBSIDIARIES, AFFILIATES, OFFICERS, PARTNERS, DIRECTORS, EMPLOYEES, AGENTS AND
ATTORNEYS (COLLECTIVELY, THE “RELEASING PARTIES”) HEREBY FOREVER, FULLY,
UNCONDITIONALLY, AND IRREVOCABLY RELEASES, WAIVES, AND FOREVER DISCHARGES THE
AGENTS, THE LENDERS AND EACH OF THEIR SUCCESSORS, ASSIGNS, EQUITYHOLDERS,
SUBSIDIARIES, AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND ATTORNEYS
AND OTHER PROFESSIONALS (COLLECTIVELY, THE “RELEASEES”) FROM ANY AND ALL CLAIMS,
LIABILITIES, OBLIGATIONS, DEBTS, DEMANDS, CAUSES OF ACTION (WHETHER AT LAW OR IN
EQUITY OR OTHERWISE), DAMAGES, COSTS, ATTORNEYS’ FEES, SUITS, CONTROVERSIES,
ACTS AND OMISSIONS, DEFENSES, COUNTERCLAIMS, SETOFFS, AND OTHER CLAIMS OF EVERY
KIND OR NATURE WHATSOEVER, WHETHER KNOWN OR UNKNOWN, WHETHER LIQUIDATED OR
UNLIQUIDATED, MATURED OR UNMATURED, FIXED OR CONTINGENT, DIRECTLY OR INDIRECTLY
ARISING OUT OF, CONNECTED WITH, RESULTING FROM OR RELATED TO ANY ACT OR OMISSION
UNDER ANY LOAN DOCUMENT BY ANY AGENT, ANY LENDER OR ANY OTHER RELEASEE PRIOR TO
THE DATE HEREOF (COLLECTIVELY, THE “CLAIMS”); PROVIDED THAT THE FOREGOING SHALL
NOT RELEASE CLAIMS RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
ANY RELEASEE AS DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION. THE ABL ADMINISTRATIVE BORROWER, EACH OTHER BORROWER AND
EACH GUARANTOR, FURTHER AGREES THAT IT SHALL NOT COMMENCE, INSTITUTE, OR
PROSECUTE ANY LAWSUIT, ACTION OR OTHER PROCEEDING, WHETHER JUDICIAL,
ADMINISTRATIVE OR OTHERWISE, TO COLLECT OR ENFORCE ANY CLAIM EXCEPT THAT THE ABL
ADMINISTRATIVE BORROWER, EACH OTHER BORROWER AND EACH GUARANTOR, SHALL HAVE NO
OBLIGATION HEREUNDER WITH RESPECT TO ANY CLAIM RESULTING FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY RELEASEE AS DETERMINED BY A FINAL
NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION. FURTHERMORE, EACH
OF THE RELEASING PARTIES HEREBY ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY
COVENANTS AND AGREES WITH AND IN FAVOR OF EACH RELEASEE THAT IT WILL NOT SUE (AT
LAW, IN EQUITY, IN ANY REGULATORY PROCEEDING OR OTHERWISE) ANY RELEASEE ON THE
BASIS OF ANY CLAIM RELEASED AND/OR DISCHARGED BY THE RELEASING PARTIES PURSUANT

 

6



--------------------------------------------------------------------------------

TO THIS SECTION 11.    IN ENTERING INTO THIS THIRD AMENDMENT, EACH OF THE
RELEASING PARTIES HAS CONSULTED WITH, AND HAS BEEN REPRESENTED BY, LEGAL COUNSEL
AND EXPRESSLY DISCLAIMS ANY RELIANCE ON ANY REPRESENTATIONS, ACTS OR OMISSIONS
BY ANY OF THE RELEASEES AND HEREBY AGREES AND ACKNOWLEDGES THAT THE VALIDITY AND
EFFECTIVENESS OF THE RELEASES SET FORTH ABOVE DO NOT DEPEND IN ANY WAY ON ANY
SUCH REPRESENTATIONS, ACTS AND/OR OMISSIONS OR THE ACCURACY, COMPLETENESS OR
VALIDITY THEREOF.

(b)    THE PROVISIONS OF THIS SECTION 11 SHALL SURVIVE AND REMAIN IN FULL FORCE
AND EFFECT REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY, OR THE TERMINATION OF THIS THIRD AMENDMENT, ANY OTHER LOAN DOCUMENT OR
ANY PROVISION HEREOF OR THEREOF.

(c)    EACH RELEASING PARTY ACKNOWLEDGES THAT IT MAY HEREAFTER DISCOVER FACTS
DIFFERENT FROM OR IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH
RESPECT TO SUCH CLAIMS AND AGREES THAT THIS INSTRUMENT SHALL BE AND REMAIN
EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING ANY SUCH DIFFERENCES OR ADDITIONAL
FACTS. THIS RELEASE SHALL BE AND REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING
THE DISCOVERY BY ANY RELEASING PARTY AFTER THE DATE HEREOF (I) OF ANY NEW OR
ADDITIONAL CLAIM AGAINST ANY RELEASEE, (II) OF ANY NEW OR ADDITIONAL FACTS IN
ANY WAY RELATING TO THIS RELEASE, (III) THAT ANY FACT RELIED UPON BY IT WAS
INCORRECT, OR (IV) THAT ANY REPRESENTATION OR WARRANTY MADE BY ANY RELEASEE WAS
UNTRUE OR THAT ANY RELEASEE CONCEALED ANY FACT, CIRCUMSTANCE OR CLAIM RELEVANT
TO A RELEASING PARTY’S EXECUTION OF THIS RELEASE. EACH RELEASING PARTY
UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THE RELEASE SET FORTH ABOVE MAY BE
PLEADED AS A FULL AND COMPLETE DEFENSE AND MAY BE USED AS A BASIS FOR AN
INJUNCTION AGAINST ANY ACTION, SUIT OR OTHER PROCEEDING WHICH MAY BE INSTITUTED,
PROSECUTED OR ATTEMPTED IN BREACH OF THE PROVISIONS OF SUCH RELEASE.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

GENERAL NUTRITION CENTERS, INC., as the ABL Administrative Borrower

By:  

 

Name:   Title:  

GNC CORPORATION, as the Parent

By:  

 

Name:   Title:  

[●], as a Guarantor By:  

 

Name:   Title:  

 

[Signature Page to Third Amendment to GNC ABL Credit Agreement]



--------------------------------------------------------------------------------

[Lender Signature Block], as a Lender By:  

 

Name:   Title:  

 

[Signature Page to Third Amendment to GNC ABL Credit Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed: JPMORGAN CHASE BANK, N.A., as the Administrative Agent
By:  

 

Name:   Title:  

 

[Signature Page to Third Amendment to GNC ABL Credit Agreement]